DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the Applicant’s amendment filed June 2, 2022.

Drawings
The drawings are objected to because the convex portion has no reference character.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 5 and 22, the inorganic layer that has the interface with the organic layer does not have a central portion with a thickness greater than a thickness of the inorganic layer at the side portion.
In regard to claim 11, the convex portion of what layer is being referred?  Claims 12-16 are rejected as being dependent upon rejected claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-10 and 17-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon et al. (US 2020/0176709 A1).
In regard to claim 1, Moon et al. teach an electronic device 10, comprising:  a substrate 100, having a recess R1 with a side portion (at H2) and a central portion; an inorganic layer 710, disposed on the substrate 100; and an organic layer 720, disposed on the inorganic layer 710, wherein the organic layer 720 and the inorganic layer 710 have an interface, the interface comprises a first part (at H2) corresponding to the side portion of the recess R1, and comprises a second part corresponding to the central portion of the recess R1, and the first part (at H2) comprises a curved profile and the second part comprises another curved profile, and wherein the curved profile of the first part (at H2) is located outside the recess R1 (Figure 13, pages 8-10, paragraphs [0174]-[0210]). 
In regard to claim 6, Moon et al. teach a buffer layer 201 disposed between the substrate 100 and the inorganic layer 710, wherein the buffer layer 201 partially overlaps the recess R1 in a normal direction of the substrate (Figure 13, pages 8-10, paragraphs [0174]-[0210]). 
In regard to claim 7, Moon et al. teach the buffer layer 201 comprises a (See page 6, paragraph [0137]) plurality of sub-layers (Figure 13, pages 8-10, paragraphs [0174]-[0210]). 
In regard to claim 8, Moon et al. teach the inorganic layer 330/710 comprises:  a first inorganic layer 330; and a second inorganic layer 710, wherein the first inorganic layer 330 is located between the substrate 100 and the second inorganic layer 710 (Figure 13, pages 8-10, paragraphs [0174]-[0210]). 
In regard to claim 9, Moon et al. teach a portion of the first inorganic layer 330, a portion of the second inorganic layer 710, and a portion of the organic layer 720 disposed in the recess R1 (Figure 13, pages 8-10, paragraphs [0174]-[0210]).
In regard to claim 10, Moon et al. teach a.other organic layer 320, wherein the first inorganic layer 330 and the another organic layer 320 are at least partially located between the second inorganic layer 710 and the substrate 100 (Figure 13, pages 8-10, paragraphs [0174]-[0210]).
In regard to claim 17, where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, burden is on Applicant to show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
In regard to claim 18, Moon et al. teach the recess R1 being a groove G (Figure 13, pages 8-10, paragraphs [0174]-[0210]).
In regard to claim 19, Moon et al. teach the recess R1 being a blind hole H2 (Figure 13, pages 8-10, paragraphs [0174]-[0210]).
In regard to claim 20, Moon et al. teach the first part (at H2) being S-shaped (Figure 13, pages 8-10, paragraphs [0174]-[0210]).
In regard to claim 21, Moon et al. teach an electronic device 10, comprising:  a substrate 100, having a recess R1 with a side portion (at H2) and a central portion; an inorganic layer 710, disposed on the substrate 100; and an organic layer 720, disposed on the inorganic layer 710, wherein the organic layer 720 and the inorganic layer 710 have an interface, the interface comprises a first part (at H2) corresponding to the side portion of the recess R1, and comprises a second part corresponding to the central portion of the recess R1, and the first part (at H2) comprises a curved profile and the second part comprises another curved profile (Figure 13, pages 8-10, paragraphs [0174]-[0210]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to electronic devices:
Choi et al. (US 2020/0119304 A1)	Choi et al. (US 2021/0234122 A1)		Kim et al. (US 2020/0176520 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



IMS
June 28, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822